Citation Nr: 1244282	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-32 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION


The Veteran served on active duty from June 1971 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in July 2010, and a substantive appeal was received in August 2010.

The Veteran also filed a notice of disagreement regarding the issue of service connection for nonspecific urethritis in May 2009.  However, the RO recognized service connection for nonspecific urethritis in July 2010.  Accordingly, that issue is no longer on appeal.


FINDING OF FACT

The Veteran does not have a current Reiter's syndrome disability.  


CONCLUSION OF LAW

The criteria for service connection for Reiter's syndrome are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in January 2009.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for Reiter's syndrome in July 2010; and afforded the Veteran the opportunity to give testimony before the Board.  The VA examination contained a medical opinion.  The examiner provided a rationale for that opinion.  The examiner physically evaluated the Veteran and reviewed the claims file.  This examination was therefore adequate.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Board has considered all of the evidence of record, including that currently stored on Virtual VA (VA's electronic data storage system).  The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The Veteran was treated for urinary tract infections in service and is shown by private medical records to have had Reiter's syndrome in 1981.  Service connection is in effect for non-specific urethritis.  

The most recent treatment the Veteran mentioned for Reiter's syndrome in his January 2009 claim was in 2000.  

Reiter's syndrome is not shown by medical records dated during the claim period since January 2009.  On VA examination in July 2010, the Veteran reported only 3 episodes of Reiter's syndrome since 1981, and he indicated that he could not remember the last one.  The examiner found no objective evidence of pain and a full range of motion and no disability was diagnosed.  The examiner indicated that Reiter's syndrome was resolved, was not active, and had no residuals.  VA medical records contained in Virtual VA contain no reports of Reiter's syndrome.  

In the Veteran's July 2010 VA Form 9, he indicated that the last attack of Reiter's syndrome which he had was in 2003.   

In this case, the preponderance of the evidence, including statements from the Veteran, is to the effect that the Veteran has not had any manifestations of Reiter's syndrome during the rating period, which began when he filed his claim in January 2009.  A requirement for a grant of service connection is that there must be in existence a current diagnosis for the disability for which service connection is sought.  In this case, there is no such diagnosis of Reiter's syndrome currently.  To the contrary, the VA examiner in July 2010 indicated that the Veteran's Reiter's syndrome had resolved (before the claim was filed), that it was not active, and that there were no residuals from it.  In the absence of a currently diagnosed disability, service connection cannot be granted for Reiter's syndrome.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).   

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

If the Veteran has manifestations of Reiter's syndrome in the future, he is free to promptly submit another claim for service connection for it, and his claim may again be considered.  



ORDER

Service connection for Reiter's syndrome is not warranted.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


